Order entered January 13, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01284-CR

                             CARNELL LEE GREEN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F12-62651-Y

                                           ORDER
         The State’s January 12, 2015 motion for extension of time to file the State’s brief is

GRANTED. The State’s brief given into the clerk’s custody is ORDERED filed in the above

cause.


                                                      /s/   LANA MYERS
                                                            JUSTICE